Exhibit 10.1
Wilmington Trust Corporation
Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001
June 3, 2010
Donald E. Foley
12 Mead Mews
Cos Cob, CT 06807
Dear Don:
On behalf of the board of directors (the “Board”) of Wilmington Trust
Corporation (the “Company”), I am happy to offer you the position of Chief
Executive Officer of the Company.
In your role as Chief Executive Officer of the Company, you will be reporting to
the Board. Your employment with the Company will commence on June 3, 2010. The
key financial terms of this offer are set forth on the exhibit attached to this
letter.
Please keep in mind, however, that the Board reserves the right to change your
compensation and benefits if the Board determines that such a change is in the
best interests of the Company and its stockholders. In addition, all payments
and benefits that the Company provides you must be consistent with all laws and
regulations, including but not limited to, all applicable compensation
restrictions promulgated under the Troubled Asset Relief Program (“TARP”) and
the Capital Purchase Program (“CPP”), and will be subject to the terms,
conditions, and limitations of the applicable benefit plan. Your employment with
the Company is conditioned upon your agreement to comply with all applicable
TARP and CPP requirements (including the obligation to repay any amounts paid or
benefits provided to you that are later determined to be in violation of any
such requirements) and all other filings, procedures and obligations.
This letter does not constitute an employment agreement, and your employment
with the Company, if you decide to accept this offer, will be “at-will”. This
offer will expire on June 3, 2010.
We are excited about the prospect of you becoming the Chief Executive Officer of
the Company, and we very much look forward to welcoming you to the Company as
Chief Executive Officer.

 

 



--------------------------------------------------------------------------------



 



Please sign and return this offer letter as confirmation of your acceptance of
the terms set out above. This offer becomes official only after it is accepted
by you, whereupon it will become an event requiring public disclosure.

         
 
  Sincerely,

/s/ R. Keith Elliott    
 
       
 
  R. Keith Elliott    
 
  Chairman of the Compensation Committee    
 
  Wilmington Trust Company    

I hereby acknowledge and agree:
/s/ Donald Foley                             date   6/3/10    
Donald Foley

 

 



--------------------------------------------------------------------------------



 



Compensation Exhibit

  •   Base salary: $1,200,000 per annum, which will be paid periodically in
accordance with the Company’s normal payroll policies in the form of cash.

  •   Long term incentive: Annual grant of restricted stock, targeted at
$600,000 per annum (but in no event more than 33 1/3% of your annual
compensation). This amount and the terms of each grant can be variable each year
based on the level of target compensation and on the performance of Wilmington
Trust as determined by the Compensation Committee of the Board. The $600,000
grant for 2010 will occur on the day you become employed by the Company and will
vest 60% on 3rd anniversary of date of grant, 20% on each of 4th and 5th
anniversaries of date of grant; vesting subject to TARP and/or CPP restrictions.

  •   Signing Bonus: A signing bonus of $1.75 million will be provided. $450,000
will be paid in cash on your first day of employment. The remaining $1.3 million
will be paid to you in the form of a one time grant of restricted shares of the
Company stock on your first day of employment (the “Signing Grant”). The Signing
Grant will be subject to the terms and conditions set forth in a restricted
stock award agreement, which will provide that, to the extent permitted by TARP
and/or the CPP, the Signing Grant will be subject to transfer restrictions for
the three year period following the date of grant. In the event that your
employment with the Company terminates by the Company without “Cause,” or as a
result of your death or “Disability” (each as defined in the Severance Agreement
between the Company and you), the Signing Grant will no longer be subject to the
transfer restrictions described above during the three year period following the
date of grant, to the extent allowable by TARP and/or the CPP. The restricted
shares granted as part of the Signing Grant are excluded from SERP
consideration.

  •   Pension plans (qualified and Supplemental Executive Retirement Plan
(“SERP”)): Consistent with Company policy and the plans; benefit is equal to 2%
of the average of the highest five years of base and bonus, multiplied by the
number of years of service (up to 30 years). Solely for the purpose of
determining retirement eligibility (Normal and Early) and vesting in any SERP
benefit that may accrue and to the extent permitted by TARP and/or the CPP, the
Company shall credit you with 14 years of service on your first day of
employment with the Company. For purposes of the SERP, “Average Annual
Compensation” shall mean Compensation for the highest paid five (5) years, or
actual years served if termination occurs prior to the participant completing
five years, of the final ten (10) years of the Participant’s employment with the
Company.

 

 



--------------------------------------------------------------------------------



 



  •   Relocation: Company will cover your housing in a hotel in Delaware of the
Company’s choice for one month and will then pay for corporate housing in
Delaware for up to five months thereafter; if you cannot sell your home in
Connecticut after six months, the Company will buy your house from you, based on
the average value determined following three appraisals performed by appraisers
selected by the Company. While employed by the Company, you are highly
encouraged to live in the state of Delaware.

  •   401(k) plan: Consistent with the plan; you can contribute 1-25% of your
base salary(up to IRS limit); the Company will match 50% of the first 6% of your
contribution.

  •   Change in control severance agreement: The Company will enter into a
change in control severance agreement that will become effective once permitted
under TARP, the CPP and other applicable laws and regulations and that is
substantially similar to the Severance Agreement executed between the Company
and its previous Chief Executive Officer.

  •   Local eating club: Consistent with Company policy.

  •   Director and officer liability insurance: Consistent with Company policy.

  •   Vacation: Consistent with Company policy.

  •   Health and welfare benefits: Consistent with Company policy.

 

 